Citation Nr: 1028411	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  03-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1958 to October 
1965.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the Veteran's claims 
of entitlement to service connection for migraine headaches, 
fibromyalgia, and chronic fatigue syndrome.

In May 2005, the Board issued a decision confirming the RO's 
denial of all three claims, and the Veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC).  In March 
2006, during the pendency of his appeal to the Court, 
his attorney and VA's Office of General Counsel, representing the 
Secretary of VA, filed a joint motion asking the Court to vacate 
the Board's decision and to remand the claims for further 
development and readjudication in compliance with directives 
specified.  That same month, the Court issued an order granting 
the joint motion for remand and returned the case to the Board.

In June 2006, to comply with the Court's order, the Board, in 
turn, remanded the claims to the RO via the Appeals Management 
Center (AMC) to provide additional notice required by the 
Veterans Claims Assistance Act (VCAA) and to obtain private 
treatment records - rather than just a detailed treatment 
summary - from W.F., M.D.  After completing this additional 
development, the AMC issued a supplemental statement of the case 
(SSOC) in May 2008 continuing to deny the claims.

In August 2009, the Board issued another decision again denying 
all three claims, and the Veteran again appealed to the Court.  
In May 2010, during the pendency of this second appeal to the 
Court, his attorney and VA's Office of General Counsel, 
representing the Secretary of VA, filed another joint motion 
asking the Court to again vacate the Board's decision and to 
remand the claims for still further development and 
readjudication in compliance with directives specified.  
That same month, the Court issued an order granting the joint 
motion for remand and returned the case to the Board.

To comply with the Court's order granting the joint motion, the 
Board is again remanding the claims to the RO via the AMC.


REMAND

VA has a duty to assist the Veteran in obtaining all relevant 
evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

As the joint motion indicates, although the Veteran's VA 
treatment records through November 2002 are of record, his June 
2003 substantive appeal and other medical records in the file 
confirm he has received additional VA medical treatment for 
migraines since November 2002.  And because this additional 
treatment is for migraines, there is a reasonable possibility the 
records of this additional treatment will assist him in 
substantiating his claim for service connection for migraines 
by addressing their etiology.  See Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010).  Consequently, the Board must remand 
this claim to request these more recent VA treatment records 
(i.e., since November 2002).  38 U.S.C.A. § 5103A(c)(2); 38 
C.F.R. § 3.159(c)(2).  

The joint motion also indicates the Board also needs to obtain 
other potentially relevant records - namely, those concerning 
the Veteran's evaluation and treatment for headaches and other 
upper-body symptoms from a private physician, Dr. Lopez.  Given 
that there is a reasonable possibility these records of headache 
treatment will assist the Veteran in substantiating his claim for 
service connection for migraines, the Board must remand this 
claim also to request these other records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (e)(2).  See Golz, 
supra.



And because the Veteran's remaining claims for service connection 
for fibromyalgia and chronic fatigue syndrome (CFS) are 
inextricably intertwined with his claim for service connection 
for migraines, since he is alleging these additional disabilities 
are secondary to his migraine headaches, these other derivative 
claims also must be remanded pending the additional development 
and readjudication of his claim for service connection for 
migraines.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(claims are "inextricably intertwined" when they are so closely 
tied together that a final decision cannot be rendered unless all 
issues have been considered); and see Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation require 
that the claims be adjudicated together.).

Accordingly, these claims are again REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's VA treatment records 
since November 2002.  All records obtained 
should be placed in the claims file for 
consideration in this appeal.  If the request 
for these additional records yields negative 
results, and it is determined that further 
attempts to obtain these records would be 
futile, make an express declaration to this 
effect and notify the Veteran accordingly.  
See 38 C.F.R. § 3.159(c)(2), (e)(1), and 
(e)(2).

2.  Send the Veteran a VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, and with his consent 
obtain his treatment records from Dr. Lopez.  
If the request for these additional records 
yields negative results, make an express 
declaration to this effect and notify the 
Veteran accordingly.  
See 38 C.F.R. § 3.159(c)(1), (e)(1), and 
(e)(2).

3.  Then readjudicate the Veteran's claims 
for service connection in light of any 
additional evidence obtained.  If these 
claims are not granted to his satisfaction, 
send him and representative a supplemental 
statement of the case (SSOC) and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of the claims.


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


